Citation Nr: 1455010	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee or leg condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a middle or low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared at a Travel Board hearing with the undersigned in August 2013.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the transcript from the aforementioned Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran testified that he received treatment periodically from the VA Medical Center (VAMC) in Des Moines, Iowa, in the early 1980's.  However, a review of the record shows that there are no VA medical records associated with the Veteran's claims file.  On remand, the RO should attempt to obtain all outstanding VA medical records.

Second, the Veteran testified that he was medically discharged from service due to his knee and back conditions incurred after falling down stairs.  Service treatment records show the Veteran was treated for a lower back strain, pain in the posterior calf, and bilateral knee symptoms in March 1983.  Specifically a medical record from March 1983 notes the Veteran's fall down stairs.  However, the Veteran's service treatment records contain no medical board proceedings or references thereto.  Notably, the Veteran's personnel records have not yet been associated with claims file; as these records may contain information pertaining to Medical Board proceedings, the RO should request the Veteran's service personnel records upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file treatment records from the Des Moines VAMC from the early 1980s.  Since these will be paper records, searches must be made of retired or archived records.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate records custodians and obtain the Veteran's complete personnel file; specifically of interest are any military medical board determinations that may have been accomplished in conjunction with the Veteran's separation from service in July 1983. 

If the identified records cannot be obtained, a notation to that effect should be included in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard.
 
3.  If the above requests yield any relevant records, then the AMC should consider obtaining an addendum opinion to the prior VA exam.  

Then, readjudicate the claim on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



